     Case 1:19-cv-01790-NONE-SKO Document 15 Filed 06/02/20 Page 1 of 1


 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                                      EASTERN DISTRICT OF CALIFORNIA
 8
         JUNE M. DOMINO, Ph.D.,                                  Case No. 1:19-cv-001790-NONE-SKO
 9
                            Plaintiff,                           ORDER GRANTING PLAINTIFF’S EX
10              v.                                               PARTE APPLICATION FOR
                                                                 EXTENSION OF TIME TO FILE
11       CALIFORNIA CORRECTIONAL HEALTH                          SECOND AMENDED COMPLAINT
         CARE SERVICES, et al.,
12                                                               (Doc. 14)
                            Defendants.                      /
13                          .                  /
14

15             Plaintiff is proceeding pro se and in forma pauperis in this employment discrimination

16   action.     On May 29, 2020, Plaintiff filed objections to the undersigned’s findings and

17   recommendation issued May 19, 2020 (Doc. 13), along with an ex parte application to extend time

18   to file her amended complaint. (Doc. 14.)

19             Good cause having been presented to the court and GOOD CAUSE APPEARING

20   THEREFOR, IT IS HEREBY ORDERED that Plaintiff is granted an extension of 30 days, or

21   until July 6, 2020, to file her amended complaint. 1 If Plaintiff needs an additional extension of

22   time, she shall file a motion seeking same by no later July 6, 2020.

23
     IT IS SO ORDERED.
24

25   Dated:      June 2, 2020                                              /s/   Sheila K. Oberto                   .
                                                                 UNITED STATES MAGISTRATE JUDGE
26

27
     1
28    Plaintiff’s objections to the undersigned’s finding and recommendation remain referred to the (currently unassigned)
     district judge.
